Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 7-10, 12, 14, 16, 18 and 20) in the reply filed on 02/21/2021 is acknowledged. Applicant has elected S-220 species, which reads on claims 1-4, 10, 12, 14, 16, 18, 20, and 95-98. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 10, 12, 14, 16, 18, 20, and 95-98 are rejected under 35 U.S.C. 103 as being unpatentable over Stassinopoulos et al. (US20060115466A1, published 06/01/2006, IDS submitted 07/02/2019, # 23) in view of Melnik et al. (US2005/0215464A1, published 09/29/2005).
With regard to claims 1 and 95-98, Stassinopoulos et al. teach treating a red blood cell (RBC) composition with a pathogen inactivating compound comprising (abstract). Stassinopoulos et al. teach the pathogen inactivating compound with the red blood cells, particularly the surface of the red blood cells (see bottom of para. [0030]). Stassinopoulos et al. teach the pathogen inactivating compound with red blood cells is modification of the surface of the red blood cells by the pathogen inactivating compound (see bottom of para. [0037]). Stassinopoulos et al. teach S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]). Stassinopoulos et al. teach the chemical structure of S-220 (see para. [0145]), which reads on the elected species S-220 of Formulae VII and VIII of the chemical structure (see species election dated 02/22/2021). Stassinopoulos et al. teach sample 4.67 mL of RBC was mixed with either 330 µL of PIC-1/glutathione or 165 µL of each PIC-1 and glutathione separately and volumes of the various components are adjusted accordingly to provide the appropriate samples indicated in the tables (see Example 1, right col., para. [0095]). Stassinopoulos et al. teach following treatment, the samples were incubated for 2 hours, and 100 µl of each was serially diluted and plated on LB plates (see Example 1, right col., para. [0095]). Stassinopoulos et al. teach Stassinopoulos et al. teach the RBCs were either untreated control RBC, S-303 RBC, or S-220 RBC (see Example 1, right col., para. [0095] and bottom para. [0167]). Stassinopoulos et al. teach in paras. [0149]-[0152] that the inactivation compound and RBC were incubated and exposed to CAD, which would read on substrates, wherein the surface of the second substrate lacks the bound moiety. For example, Tables 2-4 depict 
Stassinopoulos et al. fail to teach a third container that contains a third substrate wherein a second level of the moiety is bound to the surface of the third substrate, and wherein the second level is less than the first level.
Melnik et al. teach certain level of selective targeting of the ligand may be gained (see para. [0023]). Melnik et al. teach comparing the level of complexes detected in a second biological sample obtained from a healthy subject, a deviation from the level of complexes formed in the sample from the healthy subject indicating a high probability that the subject from which the first biological sample was obtained has one of a disease (see para. [0051]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the control samples and various levels of components with the inactivating compounds as taught by Stassinopoulos et al. in comparing complexes as taught by Melnik et al. because Stassinopoulos et al. teach volumes of the various components are adjustable to determine the inactivation of pathogens. Similarly, Melnik et al. teach comparing the level of complexes would indicate a probability in a subject for a disease. The person of ordinary skill would have comprised a third container to compare the efficiency of the inactivation compound in the presence of adjustable components and determine if there is a high probability that the adjustable components affect the ability of inactivation compound to complex with the pathogens. 

	With regard to claims 2-4, Stassinopoulos et al. teach S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]), which would reads on elected species S-220 of Formulae VII and VIII, wherein R1-R8 and R20 are hydrogen.
	With regard to claim 10, Stassinopoulos et al. teach non-frangible analogue of S-303, called S-220 was utilized (see para. [0145]).
With regard to claim 12, Stassinopoulos et al. teach different concentrations (0.2mM or 2.0mM). Stassinopoulos et al. do not teach the moiety bound to the surface of the substrate is present at a loading level of at least about 10,000 moieties per substrate unit, or wherein the moiety bound to the surface of the substrate is present at a loading level of at least 50 moieties/µm2. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in binding to RBC. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference discloses various components are adjusted with red blood cell (RBC) composition. Absence of unexpected results, 
	With regard to claim 14, Stassinopoulos et al. teach a compound adsorption device (CAD), comprising a polymeric resin (see paras. [0120] and [0151]).
With regard to claim 16, Stassinopoulos et al. teach different concentrations (0.2mM or 2.0mM). Stassinopoulos et al. do not teach the first level of the moiety bound to the surface of the first substrate is at least 3-fold higher than the second level of the moiety bound to the surface of the third substrate. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in binding to RBC. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference discloses various components are adjusted with red blood cell (RBC) composition. Absence of unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration for binding to RBC.
	With regard to claim 18, Stassinopoulos et al. teach a compound adsorption device (CAD), comprising a polymeric resin (see para. [0120]). Stassinopoulos et al. teach RBC were transfused and blood was collected aseptically from HgD-positive donors in ACD-A (see para. [0148]). It 
	With regard to claim 20, Table 22 depicts 4A and 4B of S-220 RBC. 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 24 that Stassinopoulos et al. relates to a testing of different quenching methods involved in the preparation of pathogen-inactivated red blood cells to reduce the risk of generating an adverse immune response. The examiner has cited “sterile plastic tubes” disclosed in Stassinopoulos et al. paragraph [0151] as reading on a first and second containers. However, Stassinopoulos et al. provides no indication that such “sterile plastic tubes” are part of a kit as required by claim 1. In fact, each of the “sterile plastic tubes” disclosed in Stassinopoulos was separately evaluated as an individual sample. Because each of the “sterile plastic tubes” sample of Stassinopoulos et al. was used in a separate transfusion to a separate animal for a separate evaluation, they cannot be considered a kit as required by the present claims. 
The arguments are not found persuasive for the following reasons. Stassinopoulos et al. do teach a kit for treating red blood cell compositions to inactivate pathogens (see para. [0092]). However, the terminology “kit” is not found to further limit the scope of the claims beyond requiring the use of the above reagents, as these are the sole constituent reagents of the kit. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). See also MPEP 2111.02. Further, the term kit does not require the perform or evaluate together, as the claims are directed to a product with different components. Stassinopoulos et al. teach in paras. [0149]-[0152] that the inactivation compound and RBC were incubated and exposed to CAD, which would read on substrates. The levels of the inactivation compound bind to the substrates would be different from Original RBC and Modified RBC in a sterile plastic tubes because the ingredients are modified between the Original RBC and Modified RBC.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635